           Case 5:20-cv-00559-FB Document 1 Filed 05/06/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


JEFFREY RENFROE                                §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §
                                               §          Civil Action No. 5:20-cv-559
CGT U.S. LIMITED                               §
                                               §          Jury Requested
                      Defendant.               §



                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Jeffrey Renfroe (“Plaintiff” herein) brings this lawsuit, presently asserting a

claim under the Fair Labor Standards Act (“FLSA”) against Defendant CGT U.S. LIMITED and

in support thereof shows as follows:

                                   I.    NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 in an attempt to eliminate low wages and long

hours and to correct conditions that were detrimental to the health and well-being of workers. To

achieve its humanitarian goals, the FLSA “limits to 40 a week the number of hours that an

employer may employ any of his employees subject to the Act, unless the employee receives

compensation for his employment in excess of 40 hours at a rate not less that one and one-half

times the regular rate at which he is employed.” Walling v. Helmerich & Payne, 323 U.S. 37, 40

(1944) (discussing the requirements of 29 U.S.C. § 207 (a)).

2. Defendant violated the FLSA by failing to pay Plaintiff for all hours and overtime hours

worked. Plaintiff was not compensated at the rate of time and one-half his regular rate of pay

when he worked over 40 hours per week, as required by law.


PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 1
            Case 5:20-cv-00559-FB Document 1 Filed 05/06/20 Page 2 of 6



                                         II.    PARTIES

3. Plaintiff Jeffrey Renfroe is an individual who was and is still employed by Defendant within

the meaning of the FLSA. He hereby consents to be a party in this action.

4. Defendant CGT U.S. LIMITED (“CGT” or “Defendant”) is a Texas domestic corporation

doing business in New Braunfels, Comal County, Texas and can be served with process through

its registered agent: Capitol Corporate Services, Inc., 206 E. 9th Street, Suite 1300, Austin,

Texas 78701-4411. However, a waiver of service will first be requested from Defendant.

                              III.   JURISDICTION AND VENUE

5. This Court has jurisdiction over the claim because Plaintiff has asserted a claim arising under

federal law.

6. Venue is proper in the Western District of Texas because the events forming the basis of the

suit occurred in this District.

                                       IV.     COVERAGE

7. At all material times, Defendant has acted directly or indirectly in the interest of an employer

or joint employer with respect to Plaintiff.

8. At all times hereinafter mentioned, Defendant has been an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

9. At all times hereinafter mentioned, Defendant has been an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

10. At all times hereinafter mentioned, Defendant has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA,

29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

PLAINTIFF’S ORIGINAL COMPLAINT                                                     Page - 2
           Case 5:20-cv-00559-FB Document 1 Filed 05/06/20 Page 3 of 6



said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

CGT produces coated fabrics and films for automotive and industrial applications and operates a

manufacturing facility in New Braunfels, Texas, where Plaintiff Renfroe is employed.

11. At all times hereinafter mentioned, Plaintiff was an individual employee who was engaged in

commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206-207.

                                 V.   FACTUAL ALLEGATIONS

12. Defendant CGT produces coated fabrics and films for automotive and industrial applications

and operates a manufacturing facility in New Braunfels, Texas. It is believed Defendant does

more than $500,000.00 per year in gross revenues.

13. Plaintiff was employed by Defendant as a Process Engineer and was regularly scheduled to

work 40 or more hours in a work week for Defendant. Mr. Renfroe presently works for

Defendant as a Process Engineer. He started working for Defendant in November 2017 at a rate

of $67,000.00 annually and was later raised to $68,200.00 in June 2019. He and other similar

employees did not punch in and out, although he did log into a computer and scanned in and out

of his building. He also used a company issued phone that would potentially reflect hours that he

worked and times and days he would have responded for company business. Mr. Renfroe

generally kept a log of hours.

14. As a Process Engineer, according to Defendant, Renfroe’s duties purportedly included “the

design, operation, control, and optimization of chemical, physical, and biological processes with

a focus on economy, safety, reliability, quality, and sustainability. Renfroe, as well as other

members of his process engineering team, was assigned to a specific manufacturing area within

the facility and handles projects that are assigned accordingly. Renfroe’s process engineering

team currently includes three other employees: Gilbert Guerra, hired in January 2017, Ruben

PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page - 3
           Case 5:20-cv-00559-FB Document 1 Filed 05/06/20 Page 4 of 6



Lujan, hired in February 2017, and Dakota Pebworth, hired in May 2018. Renfroe and the three

other individuals in his position report to Process Engineering Manager, Juan Elias, who in turn

reports to the Director of Operations, Jim Powell.

15. Mr. Renfroe and other Process Engineers could not hire and fire and their job duties

included operation and control which included duties of performing manual labor related to their

positions. They were generally required to work from at least 8am to 530 pm. Mr Renfroe

generally worked from 8am to 6pm, through lunch and sometimes after hours and on weekends.

Based on the schedule alone, he generally worked at least ten hours daily and worked in excess

of 40 hours a week. He is owed on average 10 hours of overtime per week.

16. However, Plaintiff Renfroe was not properly paid for all the time and overtime hours that he

worked. Rather, he was generally paid a salary rate. Mr. Renfroe was not paid proper overtime

for at least 10 hours per week at a rate of time and a half for each overtime hour worked. Based

on annual pay of approximately $68, 200 at present, and an estimated hourly rate of at least

$32.78, he would be entitled to an average overtime rate of $49.00 hourly and recovery of

approximately $490.00 per week in unpaid overtime, an estimate of $25,480.00 in unpaid

overtime per year. It is contended that the FWW formula does not apply in this instance as there

was no demonstrable mutual agreement between Plaintiff and Defendant that Plaintiff would be

paid a fixed weekly salary regardless of the number of hours worked.

17. It is contended that Plaintiff Renfroe and other similar employees in his position were mis-

classified and that he should have been paid an hourly rate pursuant to the FLSA and Department

of Labor guidance. Process Engineers should be non-exempt production employees because their

work involves “the day-to-day carrying out of the employer’s business” and thus falls “squarely

on the production side.” They were simply cogs in an assembly line as referenced in applicable

caselaw.

PLAINTIFF’S ORIGINAL COMPLAINT                                                   Page - 4
            Case 5:20-cv-00559-FB Document 1 Filed 05/06/20 Page 5 of 6



18. Under the FLSA, Mr. Renfroe would be entitled to recovery of an estimated $25,480.00 in

unpaid overtime per year and a like amount of $25,480.00 in liquidated damages for each

respective year. He would be entitled to recovery of at least two years of unpaid overtime and

liquidated damages and three years of recovery if the court finds that the conduct is willful.

Estimating a recovery for two and a half years of unpaid overtime from his start in 2017 to the

present, Mr. Renfroe would be entitled to recovery of an estimated $63,700.00 in unpaid

overtime and $63,700.00 in liquidated damages.

19. It is contended Defendant knowingly, willfully, or with reckless disregard carried out their

illegal pattern or practice of failing to pay overtime compensation with respect to Plaintiff.


               VI. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
              ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

20. During the relevant period, Defendant has violated and is violating the provisions of Sections

6 and 7 of the FLSA, 29 U.S.C. §§ 206-7, and 215(a)(2), by employing employees in an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of the FLSA as aforesaid, for workweeks longer than 40 hours without compensating such

employees for their work in excess of forty hours per week at rates no less than one-and-a-half

times the regular rates for which they were employed. Defendant has acted willfully in failing to

pay Plaintiff in accordance with the law.

21. Plaintiff further seeks mandatory attorneys’ fees as provided under the FLSA. See Hilton v.

Executive Self Storage Assocs., Inc., 2009 U.S. Dist. LEXIS 51417, *27 (W.D. Tex. June 18,

2009) (“Fee awards are mandatory for prevailing plaintiffs in FLSA cases.”) (29 U.S.C. section

216 (b)).




PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page - 5
            Case 5:20-cv-00559-FB Document 1 Filed 05/06/20 Page 6 of 6



                                    VII.   RELIEF SOUGHT

22. WHEREFORE, cause having been shown, Plaintiff prays for a trial by jury and judgment

against Defendant as follows:

       a.      For an Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

unpaid back wages due to Plaintiff and for liquidated damages equal in amount to the unpaid

compensation found due to Plaintiff; and

       b.      For an Order awarding Plaintiff the costs of this action;

       c.      For an Order awarding Plaintiff attorneys’ fees as provided under 29 U.S.C.

section 216 (b); and

       d.      For and Order awarding Plaintiff pre-judgment and post-judgment interest at the

highest rates allowed by law; and

       e.      For an Order granting such other and further relief as may be necessary and

appropriate.

                                             Respectfully Submitted,

                                             _/s/ Adam Poncio ____________
                                             ADAM PONCIO
                                             State Bar No. 16109800
                                             salaw@msn.com
                                             ALAN BRAUN
                                             State Bar No. 2405488
                                             abraun@ponciolaw.com

                                             PONCIO LAW OFFICES
                                             A Professional Corporation
                                             5410 Fredericksburg Road, Suite 109
                                             San Antonio, Texas 78229-3550
                                             Telephone:(210) 212-7979
                                             Facsimile:(210) 212-5880


                                             ATTORNEYS FOR PLAINTIFF



PLAINTIFF’S ORIGINAL COMPLAINT                                                 Page - 6
